EXHIBIT 16
5/18/2020                                                  Mail - Lampe, Stephen (KC) (FBI) - Outlook



       KU
                                            Redacted
       Lampe, Stephen (KC) (FBI) <                   @fbi.gov>
       Mon 5/20/2019 14:10
                              Redacted Redacted
       To: Redacted [X.Z.] <x         z        @hotmail.com>
       Hello                 ,
               Redacted [X.Z.]




       Thank you for your email. I apologize for the late reply, we receive a large volume of email correspondence daily. I
       have read your email and reviewed the informa on you provided. You have raised signiﬁcant concerns regarding
       Feng Tao. What further informa on can you provide regarding your concerns?

       Your assistance in this ma er is greatly appreciated!

       Sincerely,
       SA Lampe

       FBI Kansas City
            Redacted


       From: Redacted [X.Z.] RedactedxRedactedzRedacted@hotmail.com]
       Sent: Sunday, May 12, 2019 4:36 AM
       To: Pa on, Bridget B. (KC) (FBI) <Redacted@ i.gov>
       Subject: Franklin (Feng) Tao in the University of Kansas is taking a Changjiang Professorship in China. He may be a
       scien ﬁc espionage.

       Dear officer,
                   Redacted [X.Z.]
       This is                   .

       Here I write you the email to let you know that Franklin (Feng) Tao in the department of chemical and
       petroleum engineering of the University of Kansas is taking the full time and full salary Changjiang
       Professor position in Fuzhou University in China. I also submitted a tip in the website.

       Changjiang professorship is one of the talent plans by Chinese government. The person involved in this
       project has to sign an at least 5 years’ contract with the university in China, and there is also a
       requirement for the period of time he has to spent in the university in China (around 9 months/year).

       Franklin (Feng) Tao took that position in Fuzhou University in China in May 2018. The evidences are
       listed below.

       (1) http://news.sciencenet.cn/htmlnews/2018/1/399176.shtm. This is the website to list the information of
           the Changjiang professors selected in 2017. The information related to him is shown in Chinese
           below. The English translation is also attached.
       福州大学                             陶丰        物理化学                           美国堪萨斯大学
                                                                                 The University of Kansas,
       Fuzhou University              Feng Tao Physical Chemistry
                                                                                 USA

       (2) https://freewechat.com/a/MzAxMzMyMDkzMA==/2649334100/1. Fuzhou University also reported
           the selection of Feng Tao as a Changjiang Professor. The information related to him is marked in red
https://outlook.office365.us/mail/AAMkADcwNmM5YjA5LTU1YzEtNGU2Mi04MTJmLTk1ZjdiNDY3NjE4ZgAuAAAAAACJPf%2FgDGW3TpyGaE25Wsjt…     1/2
5/18/2020                                           Mail - Lampe, Stephen (KC) (FBI) - Outlook

             square in the website.

       (3)     http://fuzhou.xuexiaodaquan.com/news/2018/2016970.html. This is an advertisement made by
             Fuzhou University, the leader of Fuzhou University met Feng Tao and welcome his join in Fuzhou
             University. It stated Feng Tao is the first Changjiang Professor in Fuzhou University introduced
             directly from oversea Universities.

       (4) https://nengyuan.nxu.edu.cn/info/1045/1535.htm. This is an introduction of academic report made by
           Franklin Feng Tao. Inside it is clearly said Franklin Tao is a Changjiang Professor in Fuzhou
           University (陶丰（Franklin Tao），福州⼤学长江学者), and his other introduction matches very
           well with the biography of Franklin Tao in KU.

       (5)     He has the affiliations of both KU and Fuzhou University in some of his publications
             (https://franklintao.ku.edu/publications). These publications include "Synergy of Single-Atom
             Ni1 and Ru1 Sites on CeO2 for Dry Reforming of CH4.", “In-Situ Formation of Isolated Bimetallic
             PtCe Sites of Single-Dispersed Pt on CeO2 for Low Temperature CO Oxidation.” and“XPS studies of
             the surface of metal catalyst nanoparticles in a flowing liquid.”.

       (6) May 2018-July 2018 and December 2018-March 2019, Franklin Tao is absent from KU and USA.
           During these periods, he has mainly in China for his Changjiang Professorship.

       I am here just letting you know the circumstance. I believe you have good ways to handle it.

       If you need my further help, I am happy to assist.

       All the best
       Redacted [X.Z.]




https://outlook.office365.us/mail/AAMkADcwNmM5YjA5LTU1YzEtNGU2Mi04MTJmLTk1ZjdiNDY3NjE4ZgAuAAAAAACJPf%2FgDGW3TpyGaE25Wsjt…   2/2
